Citation Nr: 0509109	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asthma, and if so, whether the reopened claim should be 
granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from October 1977 to April 
1978. He had two weeks of active duty for training in 
September 1981 in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

When first before the Board in December 2003, the case was 
remanded for further development. In compliance with the 
remand, additional medical evidence has been received and a 
supplemental statement of the case has been issued. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  In a July 1996 unappealed rating decision, the RO denied 
the appellant's claim of entitlement to service connection 
for asthma.  It was held that the asthma pre-existed service 
and was not aggravated therein.  The veteran was notified and 
did not appeal.

3.  The appellant sought to reopen his claim of entitlement 
to service connection for asthma in January 2001.

4.  The evidence received since the July 1996 decision 
includes evidence that is cumulative or redundant of the 
evidence previously of record, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 



CONCLUSION OF LAW

The July 1996 unappealed rating action is final.  New and 
material evidence has not been received to reopen the 
previously denied claim seeking service connection for 
asthma. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

The provisions merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. The 
provisions implementing the VCAA are applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing. It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
Therefore, it is not applicable to the appellant's claim 
which was received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate. Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629. 
They are not applicable to the appellant's claim to reopen, 
which was received before that date.

The record reflects that through various letters, the 
statement of the case and supplements thereto, as well s the 
Board's December 2003 remand, and the June 2004 VCAA letter, 
the RO has notified the appellant of the evidence and 
information needed to substantiate the current claim, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf. The Board 
notes that in the June 2004 letter, the RO sought to 
specifically satisfy the requirements of 38 C.F.R. 
§ 3.159(b)(1), and 38 C.F.R. § 3.156(a). Thus the Board finds 
that the veteran was on notice of what he must show to 
prevail in his claim and of what evidence the RO has 
received. The communications provided the appellant with a 
specific explanation of the type of evidence necessary to 
reopen his claim, as well as an explanation of what evidence 
was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf. See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Pertinent to the claim to reopen, various medical records 
were subsequently received from the veteran's physicians. 
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claims, and the Board is 
also unaware of any such outstanding evidence or information. 

In the Board's opinion, a remand for further action by the RO 
would only further delay resolution of this appeal with no 
benefit to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993). Accordingly, the Board finds that the duties to 
assist and notify provisions of the VCAA and implementing 
regulations with respect to the veteran's claim to reopen 
have been fulfilled.

II.  Law and Regulations - New and Material Evidence

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. See 38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis. See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge. 

III.  Analysis

Entitlement to service connection for asthma was initially 
denied on the merits by RO decision of July 1996, on the 
basis that the evidence showed a long history of asthma since 
childhood, prior to service. The RO found that the condition 
was pre-existing, and one episode of acute exacerbation 
during service did not show that it permanently worsened 
during service. The veteran was notified, did not appeal, and 
the decision became final.
 
The veteran attempted to reopen the claim in January 2001, 
and submitted records showing treatment for an acute 
exacerbation in September 1981 during active duty training 
(ACDUTRA).  The claim was denied in a November 2002 rating on 
the basis that the evidence provided no new basis for 
reconsideration of the claim.  The veteran was notified of 
this action and filed an appeal.

The evidence of record that formed the basis for the prior 
denial includes the service medical records showing treatment 
for an episode of acute asthma that resolved on treatment. 
Also included were letters from the Air Force Family 
practitioner documenting the acute asthma attack of September 
1981, and medical records of the episode.

The Board remanded the case in December 2003 for further 
development, and the veteran was sent a letter in June 2004, 
notifying him of the VCAA and requesting additional evidence 
in support of his claim.

Evidence received in support of the claim to reopen includes 
duplicates of the letters and medical records documenting the 
acute episode in September 1981; a January 2001 letter from 
Senator Jack Reed to the veteran's representative on the 
veteran's behalf; and statements and written arguments from 
the veteran and his representative in support of the claim. 
This evidence is cumulative of evidence previously considered 
by the RO 

Evidence received also includes records of private treatment 
for asthma from 1996 from various providers including Medical 
Management Consulting, Dr. A.C., Express Med. Inc., and 
Pawtuxet Valley Medical. These records show post-service 
testing and treatment for asthma beginning many years after 
discharge, but do not show that the condition was permanently 
worsened in military service. The newly submitted evidence is 
either duplicative or irrelevant, and is not new and material 
evidence to reopen the claim.

In sum the Board finds the evidence added to the record 
mostly cumulative in nature, or otherwise irrelevant to the 
issue under consideration. It does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered to 
fairly consider the merits of the claim.

Accordingly, the Board must conclude that new and material 
evidence has not been presented to reopen the appellant's 
claim for asthma.


ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for a nervous 
disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


